February 17, 2012 VIA EDGAR The United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Subject:Nationwide Provident VLI Separate Account 1 Nationwide Life Insurance Company SEC File No.333-164120 CIK No. 0000740269 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Provident VLI Separate Account 1 (the “Variable Account”) and Nationwide Life Insurance Company, we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 4 to the Registration Statement for the Company and the Variable Account which became effective February 14, 2012. Please contact me direct at (614) 249-8061 if you have any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ NOOREE KIM Nooree Kim Senior Counsel
